Case 2:18-cv-08420-RGK-PJW Document 141 Filed 08/21/20 Page 1 of 26 Page ID #:1257




1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    DAN G. BOYLE (California Bar No. Pending)
6    Assistant United States Attorney
     Asset Forfeiture Section
7         Federal Courthouse, 14th Floor
          312 North Spring Street
8         Los Angeles, California 90012
          Telephone: (213) 894-2426
9         Facsimile: (213) 894-0142
          E-mail: Daniel.Boyle2@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA
12                       UNITED STATES DISTRICT COURT
13                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
     UNITED STATES OF AMERICA,             Case No. CV 18-08420-RGK (PJWx)
15
16              Plaintiff,                 PLAINTIFF’S OPPOSITION TO
                                           CLAIMANTS’ MOTION TO DISMISS
17                  v.                     PURSUANT TO FED. R. CIV. P.
                                           12(b)(6) [ECF No. 112]
18   $1,546,076.35 IN BANK FUNDS
     SEIZED FROM REPUBLIC BANK OF          Hearing Date: September 21,
19   ARIZONA ACCOUNT ‘1889, ET AL.,        2020

20              Defendants.                Time: 9:00 a.m.
21   ________________________________      Place: Courtroom 850 255 E.
                                           Temple Street, 7th Fl. Los
22   Michael Lacey, et al,                 Angeles, CA 90012
23              Claimants.
24
25
26
          Plaintiff United States of America, by and through its
27
     counsel of record, the United States Attorney for the Central
28
     District of California and Assistant United States Attorney Dan
Case 2:18-cv-08420-RGK-PJW Document 141 Filed 08/21/20 Page 2 of 26 Page ID #:1258



1    G. Boyle, hereby files its Opposition to Claimants’ July 1, 2020
2    Motion to Dismiss the First Amended Consolidated Master Verified
3    Complaint for Forfeiture in this Action. [ECF Nos. 112.]
4         This Opposition is based upon the attached Memorandum of
5    Points and Authorities, the files and records in this case, and
6
     such further evidence and argument as the Court may permit.
7
8
     Dated: August 21, 2020          Respectfully submitted,
9
                                     NICOLA T. HANNA
10                                   United States Attorney
11                                   BRANDON D. FOX
                                     Assistant United States Attorney
12                                   Chief, Criminal Division
                                     STEVEN R. WELK
13                                   Assistant United States Attorney
                                     Chief, Asset Forfeiture Section
14
                                           /s/
15                                   DAN G. BOYLE
16                                   Assistant United States Attorney

17                                   Attorneys for Plaintiff
                                     UNITED STATES OF AMERICA
18
19
20
21
22
23
24
25
26
27
28

                                        1
Case 2:18-cv-08420-RGK-PJW Document 141 Filed 08/21/20 Page 3 of 26 Page ID #:1259



1
2                              TABLE OF CONTENTS
3
4
     I. INTRODUCTION ............................................... 1
5
     II. BACKGROUND ................................................. 3
6
7    III. ARGUMENT .................................................. 6

8     A. Pleading Standards Applicable to Civil Forfeiture Actions . 6
9
      B. Dismissals Under Rule 12(b)(6) Are Disfavored ............. 9
10
      C. Where Allegations are Insufficient, Leave to Amend Should be
11
      Liberally Granted ........................................... 10
12
      D. Claimants Misunderstand the Nature of, and Misapply the
13
14    Pleading Standard for, in rem Civil Forfeiture Proceedings .. 10

15    E. The FACMC Sufficiently Alleges Sex Trafficking and Travel
16    Act Violations. ............................................. 16
17    F. The FACMC Sufficiently Alleges Money laundering .......... 19
18
      G. The FACMC Sufficiently Alleges a Substantial Connection
19
      Between Defendant Assets and the Subject Offenses ........... 20
20
     IV. CONCLUSION ............................................... 21
21
22
23
24
25
26
27
28

                                        2
Case 2:18-cv-08420-RGK-PJW Document 141 Filed 08/21/20 Page 4 of 26 Page ID #:1260



1                             TABLE OF AUTHORITIES
2
     Cases
3    Conley v. Gibson,
4      355 U.S. 41 (1957) ......................................... 13
5    Gilligan v. Jamco Develop. Corp.,
6      108 F.3d 246 (9th Cir. 1997) ................................ 12
7
     Gompper v. VISX, Inc.,
8      298 F.3d 893 (9th Cir. 2002) ................................ 11
9
     Hishon v. King & Spaulding,
10     467 U.S. 69 (1984) ......................................... 12
11
     In re Daou Systems, Inc.,
12     411 F.3d 1006 (9th Cir. 2005 ................................ 11
13   Pinkerton v. United States,
14     328 U.S. 640 (1946) ........................................ 17
15   United States v. $5,000 in U.S. Currency,
16     2010 WL 1667292 (S.D. Miss. Apr. 23, 2010) ................. 11
17   United States v. Aguilar,
18     782 F.3d 1101 (9th Cir. 2015) .......................... 12, 15
19
     United States v. Fonseca-Caro,
20     114 F.3d 906 (9th Cir. 1997) ............................... 17
21   United States v. Mondragon,
22     313 F.3d 862 (4th Cir.2002) ................................ 12
23   United States v. One White Crystal Covered Bad Tour Glove,
24     2012 WL 8467453 (C.D. Cal. Sept. 6, 2012) .............. 14, 16
25   United States v. Real Property Located at 5208 Los Franciscos
26    Way,
27     385 F.3d 1187 (9th Cir. 2004) ............................... 10
28

                                        3
Case 2:18-cv-08420-RGK-PJW Document 141 Filed 08/21/20 Page 5 of 26 Page ID #:1261



1    United States v. Redwood City,
2      640 F.2d 963 (9th Cir. 1981) ................................ 12
3    United States v. Ulbricht,
4      31 F. Supp. 3d 540 (S.D.N.Y. 2014) ......................... 19
5    United States v. One Gulfstream G-V Jet Aircraft,
6      941 F. Supp. 2d (D.D.C. 2013) ...................... 12, 14, 16
7
     Statutes
8    18 U.S.C. § 983........................................ 5, 10, 13
9
     Rules
10
     Fed.R.Civ.P. 9................................................ 11
11
     Fed.R.Civ.P 8................................................. 12
12
     Fed.R.Civ.P. 12(b)(6)......................................... 10
13
     Supp. Rule E.................................................. 11
14
     Supp. Rule G.............................................. passim
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        4
Case 2:18-cv-08420-RGK-PJW Document 141 Filed 08/21/20 Page 6 of 26 Page ID #:1262



1                   MEMORANDUM OF POINTS AND AUTHORITIES
2    I.   INTRODUCTION
3         Separate from their Motions relying on 47 U.S.C. § 230 [ECF
4    Nos. 82, 111], to which the government is filing a concurrent
5    opposition, Claimants filed a second motion to dismiss the First
6    Amended Consolidated Master Verified Complaint for Forfeiture
7    (the “FACMC”) on July 1, 2020, ECF No. 112 (the “Motion”),
8    arguing that the 88-page FACMC should be dismissed as lacking
9    sufficient factual allegations. The Motion should be denied.
10        Claimants’ motion depends upon a fundamental
11   misunderstanding or misapplication of the nature of civil
12   forfeiture pleadings: specifically, claimants argue that a
13   forfeiture complaint must include detailed allegations as to the
14   guilt or innocence of each potential claimant. While this
15   argument is arguably proper in a motion to dismiss an indictment
16   – and certain claimants here raised near-identical arguments in
17   their unsuccessful efforts to dismiss the related indictment
18   against them in the District of Arizona – such arguments have no
19   application in an in rem forfeiture proceeding.
20        Rule G of the Supplemental Rules for Admiralty or Maritime
21   Claims and Asset Forfeiture Actions (the “Supplemental Rules”),
22   which governs this action, provides that a forfeiture complaint
23   must plead facts regarding the forfeitability of the defendant
24   res, and specifically, “sufficiently detailed facts to support a
25   reasonable belief that the government will be able to meet its
26   burden of proof at trial.” Supp. Rule G (2)(f). The government’s
27   burden of proof at trial is to establish by a preponderance of
28

                                        1
Case 2:18-cv-08420-RGK-PJW Document 141 Filed 08/21/20 Page 7 of 26 Page ID #:1263



1    the evidence that the res is subject to forfeiture. See 18
2    U.S.C. § 983(c)(1).
3         Put another way, the government is not required to allege
4    who committed the specific criminal acts rendering the defendant
5    property subject to forfeiture, so long as the allegations of
6    the complaint establish a nexus between the res and one or more
7    criminal acts for which forfeiture is authorized. To hold
8    otherwise would lead to profoundly absurd results: at the time
9    the government files a complaint for forfeiture, the government
10   often does not know with any level of certainty who committed
11   the acts justifying the forfeiture, much less of the identity of
12   the claimants who may come forward to contest the forfeiture.
13   Requiring the government to plead specific facts that would
14   render every potential claimant culpable for the underlying
15   crime(s) would effectively require the government to be
16   clairvoyant. The forfeiture laws are not so absurd. The
17   government’s burden is to plead the forfeitability of the
18   defendant res, and while this often includes allegations
19   relating to persons or entities who eventually appear in the
20   case as claimants – which the government has certainly done here
21   – the government need not identify the violator who committed
22   each alleged offense.
23        Claimant’s remaining arguments are mostly a rehash of
24   issues already raised and rejected in the related criminal case,
25   seeking to impose unjustified pleading standards that have no
26   basis in law. These arguments have largely been rejected by
27   Judge Brnovich in overseeing certain of the claimants’ parallel
28   criminal trial, and should be rejected here as well.

                                        2
Case 2:18-cv-08420-RGK-PJW Document 141 Filed 08/21/20 Page 8 of 26 Page ID #:1264



1    II.         BACKGROUND
2          A.   Overview of Backpage
3          This consolidated forfeiture action arises from certain of
4    the claimants’ ownership and/or operation of the website
5    Backpage.com. By now the Court is now well-versed in the factual
6    history at issue, and the government refers to and incorporates
7    by reference its prior filings setting forth in detail the
8    history of Backpage. These prior filings include, and the
9    government incorporates by reference, the indictment of certain
10   of claimants in the District of Arizona, and the United States
11   Senate’s Permanent Subcommittee on Investigations January 2017
12   report on Backpage’s activities, both of which are part of the
13   record in this case. See FACMC ¶ 126(c); see also Case No. 18-
14   CV-06742-RGK, ECF Nos. 114, 114-1, at 111.1
15         In brief, the government has alleged that the vast majority
16   of Backpage’s “adult” ads consisted of offers to sell adults or
17   children for sex. FACMC ¶¶ 123,126; Ind.¶¶ 48,51,56,74,76,100-
18   114; Senate Report, at 2,6. For most of its existence, Backpage
19   charged for posting “adult” ads — and generated more than 90% of
20
21
22
           1In light of the Court’s familiarity with the facts of this
23   action, and mindful of the Court’s set page limits (see Standing
     Order at ¶6), the government has incorporated by reference
24
     certain factual background material, rather than recount this
25   material at length here. While the Court need not rely on this
     material to deny the instant motion, the Court is entitled to
26   consider material incorporated by reference into the FACMC such
     as the Senate Report, see FACMC, ¶ 126(c), or to take judicial
27
     notice of court filings in the Arizona criminal action, such as
28   the Indictment and Superseding Indictment. Reyn's Pasta Bella,
     LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006).
                                     3
Case 2:18-cv-08420-RGK-PJW Document 141 Filed 08/21/20 Page 9 of 26 Page ID #:1265



1    its revenue, or approximately a half-billion dollars — from
2    those ads. FACMC ¶¶ 107,123; Ind.¶ 139; SR 44.
3         Backpage’s executives knew and repeatedly acknowledged in
4    internal company documents and private meetings that the
5    overwhelming majority of the website’s “adult” ads involved
6    prostitution. FACMC ¶¶ 123,126,129-130; Ind.¶¶ 10,31,34,48,50,
7    56,58,61,67,70-71,76,81-82,100,110-11. At the same time,
8    Backpage faced withering outside criticism: Law enforcement
9    officers across the country presented Backpage with evidence
10   that the overwhelming portion of its “adult” ads were for
11   prostitution. FACMC ¶¶ 126,129-130; Ind.¶¶36,39,41,58,68,
12   72,74,98,103,105-06. The National Center for Missing and
13   Exploited Children, news organizations and others repeatedly
14   notified Backpage of the prevalence of prostitution and sex
15   trafficking ads on its website. Ind.¶¶ 51,54,63,90,93,102,108;
16   United States v. Lacey, et al., CR-18-422-PHX-SMB, ECF Nos. 446
17   and 446-1 Ex. E. In April 2015, the U.S. Senate Permanent
18   Subcommittee on Investigations commenced an investigation into
19   internet sex trafficking and issued a subpoena to Backpage, and
20   in January 2017 the Subcommittee issued the 50-page Senate
21   Report revealing that nearly all of Backpage’s “adult” ads were
22   solicitations for illegal prostitution, that Backpage was fully
23   aware of the true nature of these ads, and that Backpage had
24   taken an array of affirmative steps to help pimps and
25   traffickers “sanitize” these ads and conceal their illegality—
26   “even as Backpage represented to the public and the courts that
27   it merely hosted content others had created.” FACMC, ¶¶ 124,126-
28   128; Ind.¶ 113; SR1-3.

                                        4
     Case 2:18-cv-08420-RGK-PJW Document 141 Filed 08/21/20 Page 10 of 26 Page ID
                                      #:1266


1          B.    The Arizona Grand Jury Proceedings and the Indictment
2          On March 28, 2018, an Arizona federal grand jury returned
3    an indictment charging certain of claimants and others with
4    knowingly facilitating prostitution and engaging in money
5    laundering designed to conceal misconduct and evade law
6    enforcement. See Ind. On April 5, 2018, Backpage pleaded guilty
7    to an information charging one count of money laundering,
8    admitting that it “derived the great majority of its revenue
9    from fees charged in return for publishing advertisements for
10   ‘adult’ and ‘escort’ services,” and “[t]he great majority of
11   these advertisements are, in fact, advertisements for
12   prostitution services.” [CR-18-465-PHX-SMB, ECF No. 8-2 at 11].
13   It agreed to forfeit assets it owned or controlled traceable to
14   or involved in its crime, including shutting down the
15   Backpage.com website. Id. at 6-8. Backpage CEO Carl Ferrer also
16   pleaded guilty to conspiracy and agreed to the same forfeitures.
17   [CR-18-464-PHX-SMB, ECF No. 7-2]. On April 6, 2018, the
18   government seized the Backpage website pursuant to Backpage’s
19   guilty plea and plea agreement.
20         In July of 2018, the grand jury issued a Superseding
21   Indictment (the “SI”). [United States v. Lacey, et al., CR-18-
22   422-PHX-SMB, ECF No. 230]. On October 24, 2019, Judge Brnovich
23   denied certain of claimants’ motion to dismiss the federal
24   criminal charges in the SI. United States v. Lacey, et al., 2019
25   WL 5448351 (D. Ariz. Oct. 24, 2019).
26         C.    The Civil Seizure Warrants and Forfeiture Actions
27         Between March 28 and June 4, 2018, magistrate judges in
28   this District found probable cause to issue warrants to seize a
                                          5
     Case 2:18-cv-08420-RGK-PJW Document 141 Filed 08/21/20 Page 11 of 26 Page ID
                                      #:1267


1    range of assets covered by the forfeiture allegations in the
2    various Arizona criminal cases, and the execution of these
3    warrants resulted in the seizure of the funds at issue. [Case
4    No. 18-CV-06742-RGK, ECF No. 53]. The probable cause
5    determinations were based on the Affidavit of U.S. Postal
6    Inspector Lyndon Versoza, which attached and incorporated the
7    Senate Report, law enforcement reports, Backpage documents, and
8    the Indictment. Id.
9          On September 28, 2018, the government filed a verified
10   complaint for forfeiture in this action (ECF No. 1), which was
11   consolidated with related forfeiture actions on January 14,
12   2020. [ECF No. 66]. On February 3, 2020, claimants filed a
13   motion to dismiss this consolidated action (ECF No. 76), which
14   was subsequently stricken (ECF No. 81), and Claimants filed a
15   corrected motion to dismiss on February 5, 2020. [ECF. No. 82].
16         On June 1, 2020, the Government filed a First Amended
17   Consolidated Master Complaint for Forfeiture (the FACMC). [ECF
18   No. 108]. On July 1, 2020, claimants renewed their corrected
19   motion to dismiss the FACMC (ECF No. 111), and filed an
20   additional motion to dismiss on new grounds. [ECF No. 112].
21   III. ARGUMENT
22         A.    Pleading Standards Applicable to Civil Forfeiture
                 Actions
23
           The standards applicable to a Rule 12(b)(6) motion to
24
     dismiss a complaint in a civil forfeiture action are drawn from
25
     the general rules governing the determination of such motions
26
     under the Federal Rules of Civil Procedure, and the specific
27
     rules applicable to forfeiture actions found in the Supplemental
28

                                          6
     Case 2:18-cv-08420-RGK-PJW Document 141 Filed 08/21/20 Page 12 of 26 Page ID
                                      #:1268


1    Rules, particularly Supplemental Rule G(2), which establishes
2    the pleading standard for civil in rem forfeiture actions.2
3          Supplemental Rule G(2) requires that a judicial forfeiture
4    complaint:
5          (a) be verified;
6          (b) state the grounds for subject-matter jurisdiction,
7          in rem jurisdiction over the defendant property, and
8          venue;
9          (c) describe the property with reasonable particularity;
10         (d) if the property is tangible, state its location when
11         any seizure occurred and – if different – its location
12         when the action is filed;
13         (e) identify the statute under which the forfeiture
14         action is brought;     and
15         (f)   state   sufficiently   detailed   facts   to   support   a
16         reasonable belief that the government will be able to
17         meet its burden of proof at trial.
18   Supp. Rule G(2) (emphasis added). The government is not required
19   to allege sufficient facts to necessarily prevail at trial
20   (although it has done so here). United States v. Real Property
21   Located at 5208 Los Franciscos Way, 385 F.3d 1187, 1193 (9th Cir.
22   2004). Similarly, 18 U.S.C. § 983 (general rules for civil
23   forfeiture proceedings) provides, at subsection (a)(3)(D), that
24
25         2The Supplemental Rules apply to forfeiture actions in rem
     arising from a federal statute (Supplemental Rule A(1)(B)),
26   which includes civil judicial forfeiture actions. The Federal
     Rules of Civil Procedure also apply to actions governed by the
27
     Supplemental Rules, except to the extent that they are
28   inconsistent, in which case the Supplemental Rules control.
     Supplemental Rule A(2).
                                     7
     Case 2:18-cv-08420-RGK-PJW Document 141 Filed 08/21/20 Page 13 of 26 Page ID
                                      #:1269


1    “no complaint may be dismissed on the ground that the Government
2    did not have adequate evidence at the time the complaint was
3    filed to establish the forfeitability of the property.”3
4          It is likewise well-settled that in determining whether to
5    grant a Rule 12(b)(6) motion to dismiss, a district court must
6    “accept the plaintiff’s allegations as true and construe them in
7    the light most favorable to plaintiff.” In re Daou Systems,
8    Inc., 411 F.3d 1006, 1013 (9th Cir. 2005); Gompper v. VISX, Inc.,
9    298 F.3d 893, 895 (9th Cir. 2002). The same standard applies
10   under Supplemental Rule G. United States v. $5,000 in U.S.
11   Currency, 2010 WL 1667292, *2 (S.D. Miss. Apr. 23, 2010) (in
12   determining a motion to dismiss a civil forfeiture complaint,
13   the facts set forth in the complaint are assumed to be true). In
14   applying this standard, “all reasonable inferences” that can be
15   drawn from the complaint are also taken to be true.          Pareto v.
16   FDIC, 139 F.3d 696, 699 (9th Cir. 1998); see also Gompper, 298
17   F.3d at 896 (reviewing the “totality of facts and inferences”
18   from the complaint).
19         The court should not credit claimants’ attempts to turn the
20   pleading standard in Supp. Rule G(2) into a pleading standard
21   akin to that of Fed. R. Civ. P. 9(b). See ECF No. 112, at 3-4.
22   Addressing Rule G’s predecessor, the Ninth Circuit has held that
23         Supplemental Rule E(2)(a) does not articulate an
24         onerous standard. Looking to the text of the rule, it
25
           3See also United States v. $22,173.00 in U.S. Currency,
26   2010 WL 1328953, *3-4 (S.D.N.Y. Apr. 5, 2010) (applying the
     “reasonable belief” standard and holding that the government is
27
     not required to establish forfeitability at the pleading stage
28   because it is entitled to rely upon evidence gathered after the
     filing of the complaint to prove its case).
                                     8
     Case 2:18-cv-08420-RGK-PJW Document 141 Filed 08/21/20 Page 14 of 26 Page ID
                                      #:1270


1          held that a complaint must state the circumstances
2          giving rise to the forfeiture claim with sufficient
3          particularity that the claimant can commence a
4          meaningful investigation of the facts and draft a
5          responsive pleading and permit a reasonable belief for
6          pleading purposes that the property in question is
7          subject to forfeiture.
8    United States v. Aguilar, 782 F.3d 1101, 1108–09 (9th Cir. 2015)
9    (citing United States v. Mondragon, 313 F.3d 862 (4th Cir.2002)
10   internal quotation marks and alterations omitted). Claimants’
11   own cited authority confirms that, while the standard under
12   Supp. Rule G is higher than the “liberal notice pleading
13   standard” under Fed.R.Civ.P 8(a)(2), under Rule G, “at the
14   pleadings stage, it suffices for the government to simply allege
15   enough facts so that the claimant may understand the theory of
16   forfeiture, file a responsive pleading, and undertake an
17   adequate investigation.” United States v. One Gulfstream G-V Jet
18   Aircraft, 941 F. Supp. 2d 1, 14 (D.D.C. 2013) (citing $22,173.00
19   in U.S. Currency, 2010 WL 1328953, at *2).
20         B.    Dismissals Under Rule 12(b)(6) Are Disfavored
21         Rule 12(b)(6) motions are “viewed with disfavor and [are]
22   rarely granted.” Gilligan v. Jamco Develop. Corp., 108 F.3d 246,
23   249 (9th Cir. 1997). A dismissal is appropriate only in
24   extraordinary circumstances (United States v. Redwood City, 640
25   F.2d 963, 966 (9th Cir. 1981)) and only if, under any set of
26   facts that the plaintiff can prove consistent with its
27   allegations, it is clear that no relief can be granted. Hishon
28   v. King & Spaulding, 467 U.S. 69, 73, (1984). And, consistent
                                          9
     Case 2:18-cv-08420-RGK-PJW Document 141 Filed 08/21/20 Page 15 of 26 Page ID
                                      #:1271


1    with the standards applicable under Supp. Rule G, “the issue is
2    not whether a plaintiff will ultimately prevail but whether [it]
3    is entitled to offer evidence to support the claims.” Id.
4    (relying upon Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).
5          C.    Where Allegations are Insufficient, Leave to Amend
                 Should be Liberally Granted
6
           Should a court determine that the allegations of a
7
     complaint are insufficient, leave to amend should be liberally
8
     granted. See Conley v. Gibson, 355 U.S. 41, 45-46 (1957) (“a
9
     complaint should not be dismissed for failure to state a claim
10
     unless it appears beyond doubt that the plaintiff can prove no
11
     set of facts in support of his claim which would entitle him to
12
     relief”); One Gulfstream, 941 F. Supp. 2d at 16 (granting motion
13
     to dismiss forfeiture complaint, but granting leave to amend,
14
     where “[t]he court has little doubt that the government could
15
     cure these deficiencies by filing an amended complaint that
16
     alleges additional facts.”).
17
           D.    Claimants Misunderstand the Nature of, and thus
18               Misapply the Pleading Standard for, in rem Civil
                 Forfeiture Proceedings
19
           Claimants devote a substantial portion of their briefing to
20
     arguing that the government has failed to allege sufficient
21
     guilty knowledge as to each of the individual claimants, citing
22
     what they characterize as limited allegations about each of the
23
     moving-claimants, and going so far as to argue that the FACMC
24
     must be dismissed because “[t]he Complaint contains no non-
25
     conclusory allegations specific to [claimants] Margaret Larkin,
26
     Troy Larkin, Ramon Larkin, or Anne Hawkins.” See ECF No. 112, at
27
28

                                         10
     Case 2:18-cv-08420-RGK-PJW Document 141 Filed 08/21/20 Page 16 of 26 Page ID
                                      #:1272


1    3-8, n.7. Accordingly claimants demand dismissal of the FACMC on
2    these grounds.
3          This argument fails to recognize the very nature of an in
4    rem forfeiture action. In such an action, the government files a
5    complaint against a res, the defendant property, which is
6    arrested through a warrant in rem, after which notice is
7    provided to potential claimants, who are permitted to intervene
8    to assert claims. But the claimants are not charged with any
9    offense, and no damages are sought from them as in a typical
10   civil action. See generally, 18 U.S.C. § 983(a); Supp. Rule
11   G(2),(4). Unlike an in personam criminal prosecution, the
12   government need not identify the violators. Nor can the
13   government predict who the claimants might be. Yet that is
14   exactly what claimants argue the government must do. See ECF No.
15   112 at 2, 4 (seeking dismissal “due to the near complete lack of
16   any allegations about Claimants and Claimants’ Assets”).
17         If dismissal were required any time a forfeiture complaint
18   failed to include illegal conduct by a specific claimant, the
19   entire civil forfeiture statutory scheme would collapse, as
20   anyone not mentioned in the complaint could simply file a claim
21   and immediately move for dismissal on that basis. This result
22   would be directly at odds with § 983(d)(1), which makes it an
23   affirmative defense where a claimant purports to be an innocent
24   owner of forfeitable property. In short, it is not the
25   government’s burden to allege that any particular claimant
26   committed any particular illegal act to survive a motion to
27   dismiss. Rather, the government must allege, and ultimately
28   prove at trial, that a violation of law occurred that involved

                                         11
     Case 2:18-cv-08420-RGK-PJW Document 141 Filed 08/21/20 Page 17 of 26 Page ID
                                      #:1273


1    the defendant res in a manner that renders it subject to
2    forfeiture – regardless of whomever committed such and offense.
3    18 U.S.C. 983(c)(1); One Gulfstream, 941 F. Supp. 2d at 13–14.
4          In support of their arguments, claimants mostly on two
5    cases: One Gulfstream and United States v. One White Crystal
6    Covered Bad Tour Glove, 2012 WL 8467453, at *1 (C.D. Cal. Sept.
7    6, 2012). One Gulfstream is interesting and instructive –
8    although not controlling here. Notably, the One Gulfstream Court
9    articulated a pleading standard that largely matches that
10   articulated by the Ninth Circuit in Aguilar: the government must
11   allege “enough facts so that the claimant may understand the
12   theory of forfeiture, file a responsive pleading, and undertake
13   an adequate investigation.” 941 F. Supp. at 14. The holding in
14   One Gulfstream, however, does not support claimant’s motion.
15         In that case, the court dismissed the government’s
16   forfeiture complaint against a private jet with leave to amend,
17   finding that the government had failed to allege facts
18   establishing a sufficient nexus to any illegal activity, thus
19   leaving claimants unable to conduct any meaningful
20   investigation:
21         Absent other details, the court cannot infer how
22         [claimant] Nguema's wealth may have been derived, nor
23         from what sources, nor the legality of those sources.
24         Although the government alleges that Nguema lives far
25         beyond his means, the court cannot leap to the
26         conclusion that his largesse is evidence of criminal
27         activity.
28

                                         12
     Case 2:18-cv-08420-RGK-PJW Document 141 Filed 08/21/20 Page 18 of 26 Page ID
                                      #:1274


1          Faced with this complaint, the claimants would find it
2          difficult to know where to begin their investigation,
3          what individuals to interview, or what documents to
4          review . . .
5    941 F. Supp. 2d at 16. The same cannot plausibly be said about
6    the allegations of the FACMC. Claimants acknowledge that the
7    FACMC contains extensive tracing allegations, including
8    extensive descriptions of transfers into the subject accounts.
9    See ECF No. 112, at 4-6; FACMC ¶¶ 155-176,177-192,169-199,193-
10   195. Similarly, the FACMC identifies entities involved,
11   including Backpage itself, with specificity, and provides
12   detailed tracing of funds to and from those entities. FACMC
13   ¶ 106-107,137,140,152-154,165,181(a),186,234. The FACMC
14   similarly provides detailed allegations of specific instances of
15   illegal activity (FACMC ¶ 125,132,138-141), describes the
16   Backpage Operators’ promotion of that activity (FACMC ¶ 126-
17   127), and provides extensive tracing of funds from such
18   activity. FACMC ¶ 138-144,158-238.
19         In short, the FACMC is bears no similarities to the
20   nebulous allegations of unexplained wealth considered by the One
21   Gulfstream Court, and claimants cannot credibly assert here that
22   they are unable to “understand the theory of forfeiture, file a
23   responsive pleading, [or] undertake an adequate investigation” –
24   indeed, claimants have litigated this action and the parallel
25   criminal proceeding for more than two years, all the while
26   demonstrating complete familiarity with the government’s
27   allegations and theories in both matters.
28

                                         13
     Case 2:18-cv-08420-RGK-PJW Document 141 Filed 08/21/20 Page 19 of 26 Page ID
                                      #:1275


1          Claimants’ reliance on One White Crystal Glove is similarly
2    misplaced. Their selective use of one sentence in that opinion
3    to suggest that the case stands for the proposition that a
4    forfeiture complaint must “allege specific details of particular
5    instances of crimes being committed by [claimant]” ECF No. 111,
6    at 4 (alterations in original), is too clever by half. One White
7    Crystal Glove did not address allegations of acts by
8    coconspirators. In contrast, the FACMC identifies by name
9    certain of the claimants, along with others who have since pled
10   guilty, referred to in the FACMC as the “Backpage Operators”
11   (FACMC ¶ 117), and alleges that the Backpage Operators conspired
12   in the operation of Backpage for criminal purposes. FACMC
13   ¶¶ 145-147,239-241. The FACMC similarly pleads sufficient facts
14   to support a reasonable belief that the government will be able
15   to prove such a conspiracy at trial. See FACMC ¶¶ 108-109,121-
16   122,124,126-127,132-133.
17         Claimants attempt to sidestep this question by accusing the
18   government of “shotgun pleading” (ECF No. 111, at 8-9, 14-15),
19   but that assertion ignores the complex nature of the case
20   presented here, and neither of the cases relied upon by
21   claimants in support of their argument involved an alleged
22   conspiracy. It is entirely proper for the government to plead
23   the acts of coconspirators as a group, as coconspirators are
24   accountable for each other’s foreseeable acts under Pinkerton v.
25   United States, 328 U.S. 640 (1946). See also United States v.
26   Fonseca-Caro, 114 F.3d 906, (9th Cir. 1997) (“[A] co-conspirator
27   is vicariously liable for reasonably foreseeable substantive
28   crimes committed by a co-conspirator in furtherance of the

                                         14
     Case 2:18-cv-08420-RGK-PJW Document 141 Filed 08/21/20 Page 20 of 26 Page ID
                                      #:1276


1    conspiracy.”). Again, as the focus of this in rem case is the
2    guilt of the res, the government may rely upon allegations of
3    the acts of the members of a conspiracy, regardless of their
4    individual identities.
5          For example, in Return of Seized Prop. v. United States,
6    claimants sought dismissal under Rule 12(b)(6). 625 F. Supp. 2d
7    949, 953 (C.D. Cal. 2009). The court denied the motion, holding
8    that the forfeiture complaint and documents incorporated in it
9    had alleged that certain of the claimants “were members or
10   associates of the organization known as the ‘Mongols,’” and that
11   the complaint then “detail[ed] the numerous acts of violence,
12   narcotics-trafficking, money laundering, and related activities
13   allegedly committed by the Mongols.” Id. By reading these
14   allegations in conjunction, the complaint stated sufficient
15   facts to support a reasonable belief that the Government would
16   be able to meet its burden of proof at trial. Id.
17         To the extent that claimants seek more information as to
18   exactly which conspirators undertook which acts, then that is a
19   matter for discovery, not a failure of pleading. The FACMC
20   provides the governments’ theory of forfeiture – including
21   conspiracy4 – and by identifying the conspirators, provides more
22
23         4Seeking to evade this issue, claimants argue that the
     government’s conspiracy allegations are “legal conclusions cast
24
     as factual allegations or conclusory allegations” (ECF No. 112,
25   at 16), but claimants offer no citation or support for this
     assertion. As described above, when read in conjunction with the
26   whole FACMC, and with the materials incorporated by reference
     the FACMC properly alleges a conspiracy. See Gompper, 298 F.3d
27
     at 896 (reviewing the “totality of facts and inferences” from
28   the complaint).

                                         15
     Case 2:18-cv-08420-RGK-PJW Document 141 Filed 08/21/20 Page 21 of 26 Page ID
                                      #:1277


1    than enough information for claimants to conduct an
2    investigation. As noted above, under both Aguilar and One
3    Gulfstream, at this stage, this is sufficient.
4          E.    The FACMC Sufficiently Alleges Sex Trafficking and
                 Travel Act Violations.
5
           Claimants next argue that the allegations in the FACMC
6
     regarding 18 U.S.C. § 1591 (Sex Trafficking) and 18 U.S.C.
7
     § 1592 (the Travel Act) are deficient.
8
           The FACMC includes numerous allegations regarding acts of
9
     sex trafficking on Backpage.com. FACMC ¶ 125,127,135. Claimants
10
     acknowledge as much, acknowledging that the FACMC “alleges that
11
     persons who posted advertisements on Backpage engaged in sex
12
     trafficking and that Backpage’s moderation practices assisted
13
     them.” ECF No. 112, at 9.5
14
           Again, claimants revert to the flawed argument that the
15
     “[c]omplaint has no factual allegations suggesting that
16
     Claimants had any such knowledge.” ECF No. 112, at 11. But it is
17
     not the government’s burden to allege the knowledge of each and
18
     every potential claimant. Aguilar, 782 F.3d at 1108. The
19
     government has alleged widespread sex trafficking on
20
     Backpage.com (FACMC ¶¶ 126-127,135), that the Backpage Operators
21
     knew of, intended to and did promote the same, and the resulting
22
     theory of forfeiture. FACMC ¶ 145. It is of no moment at the
23
     pleading stage whether the relevant knowledge belonged to one of
24
     the claimants, or to one of their coconspirator Backpage
25
26         5Claimants also argue that the government will be unable to
     establish the appropriate mens rea at trial, citing to a
27
     Department of Justice brief from 2016 – well before the full
28   scope of Backpage’s guilty knowledge had come to light following
     the Senate Report. FACMC ¶ 126-128.
                                     16
     Case 2:18-cv-08420-RGK-PJW Document 141 Filed 08/21/20 Page 22 of 26 Page ID
                                      #:1278


1    Operators who has already pled guilty. FACMC ¶ 117. To the
2    extent that some claimants intend to assert a lack of guilty
3    knowledge as purportedly innocent owners, that is an affirmative
4    defense on which the claimants bear the burden of proof. See 18
5    U.S.C. § 983(d).
6          With respect to the Travel Act, Claimants grudgingly admit
7    that the FACMC includes numerous allegations regarding the
8    Travel Act, but claim that these are “inactionable legal
9    conclusions.” See ECF 111, at 12. Yet even a cursory reading of
10   those allegations in the context of the FACMC in its entirety,
11   dispels claimants’ arguments. For example, the FACMC alleges
12   numerous instances of prostitution and sex trafficking on
13   Backpage (FACMC ¶¶ 125,127,135), that “all levels of Backpage
14   management, including the Backpage Operators, were aware of
15   Backpage’s role in promoting criminal activity,” and provides
16   numerous examples. FACMC ¶ 126-128.
17         Claimants’ argument is, in substance, that the FACMC must
18   be dismissed because the government has not alleged that
19   specific claimants personally knew about these identified acts
20   of prostitution and trafficking. As with much of their Motion,
21   this argument is not new, has not been successful, and is
22   unsupported by any authority. Courts have repeatedly upheld
23   prosecutions of website operators alleged to have knowingly
24   operated criminal marketplaces, regardless of their knowledge as
25   to individual transactions. For example, Ross Ulbricht, the
26   founder of the “Silk Road” website, was prosecuted for creating
27   an online advertising marketplace for illegal narcotics and
28   malicious software. Rejecting a motion to dismiss, the court

                                         17
     Case 2:18-cv-08420-RGK-PJW Document 141 Filed 08/21/20 Page 23 of 26 Page ID
                                      #:1279


1    found Ulbricht was “alleged to have knowingly and intentionally
2    constructed and operated an expansive black market for selling
3    and purchasing narcotics and malicious software,” separating his
4    alleged conduct “from the mass of others whose websites may—
5    without their planning or expectation—be used for unlawful
6    purposes.” United States v. Ulbricht, 31 F. Supp. 3d 540, 556
7    (S.D.N.Y. 2014). As in Ulbricht, the FACMC here alleges that the
8    Backpage Operators knowingly and intentionally created and
9    operated (and aggressively expanded) a massive online
10   marketplace where willing buyers could easily buy and sell
11   adults and children for sex. FACMC ¶ 106-109,121m126-130,135.
12         In addition, courts have recognized that prostitution
13   website operators may be prosecuted under the Travel Act. In
14   United States v. Omuro, the court accepted the guilty plea and
15   convicted the founder of www.myRedBook.com, Eric Omuro, under
16   the Travel Act, 18 U.S.C. § 1952(a)(3)(A). [See N.D. Cal. No.
17   14-CR-336, ECF No. 70 at 1-2]. Omuro’s website hosted thousands
18   of ads posted by prostitutes in the western United States and
19   Canada, and Omuro generated some $5 million in profits from fees
20   paid by “escorts” to post their ads more prominently and
21   “membership” fees. [N.D. Cal. ECF No. 14-CR-336, ECF No. 70 at
22   2-3]. And in United States v. Hurant, the court accepted the
23   guilty plea and convicted the founder of www.Rentboy.com,
24   Jeffrey Hurant, for violating the Travel Act. [E.D.N.Y No. 16-
25   CR-45, ECF No. 117 at 1, 13-14]. Similar to Backpage, Hurant’s
26   employees often rejected ads with explicit offers of sex for
27   money “but allow[ed] the ad to be resubmitted with different
28   language. In many cases, Rentboy.com employees would just edit

                                         18
     Case 2:18-cv-08420-RGK-PJW Document 141 Filed 08/21/20 Page 24 of 26 Page ID
                                      #:1280


1    the advertisement’s language and approve it.” [E.D.N.Y No. 16-
2    CR-45, Doc. 125 at 2]; see also FACMC ¶ 126-128.
3          F.    The FACMC Sufficiently Alleges Money laundering
4          Claimants’ attacks on the 18 U.S.C. 1956 & 1957 allegations
5    in the FACMC rely on the same misapplied pleading standards
6    identified above. When viewed through the proper pleading
7    standard, the allegations in the FACMC are more than sufficient
8    to satisfy Aguilar and One Gulfstream. The FACMC alleges that
9    certain of claimants created Backpage for the purpose of
10   competing with Craigslist for prostitution ads (FACMC ¶ 120-
11   121), that substantially all of Backpage’s tens of millions of
12   dollars in annual revenue was from illegal activity (FACMC
13   ¶ 107,123), that the Backpage Operators knew of and promoted
14   this illegal activity (FACMC ¶ 126-129), that payment processors
15   became reluctant to deal with Backpage (FACMC ¶¶ 123-124,132),
16   that the Backpage Operators executed strategies to continue to
17   promote illegal activity on Backpage.com by concealing the
18   source and location of Backpage’s revenue (FACMC ¶ 124),
19   detailing some of those schemes (FACMC ¶ 133-137), and the
20   transfer of the proceeds of the same. FACMC ¶ 138-144.
21         Claimants’ attempts to argue otherwise return to the same
22   misunderstanding of civil forfeiture pleading standards running
23   throughout their motion. For example, claimants alternately
24   assert that the FACMC “makes no allegations about concealment
25   directed at the Claimant Entities or Lacey,” and acknowledge
26   that the FACMC makes such allegation against other of the
27   Backpage Operators, but characterize those allegations as
28   conclusory. See ECF No. 112, at 14. As stated above, however,
                                         19
     Case 2:18-cv-08420-RGK-PJW Document 141 Filed 08/21/20 Page 25 of 26 Page ID
                                      #:1281


1    the FACMC properly states a conspiracy among the Backpage
2    Operators, which includes certain of the claimants and parties
3    who have pled guilty, and alleges concealment and promotional
4    money laundering as to those conspirators. FACMC ¶¶ 100, 102,
5    124, 132-135, 146-147. That the FACMC references the
6    conspirators generally, rather than by name, does not make the
7    FACMC deficient. Return of Seized Prop., 625 F. Supp. 2d at 953.
8          The claimant’s arguments regarding the money laundering
9    allegations under § 1957 are similarly meritless. While
10   claimants argue that the complaint “does not allege that
11   Claimants (or Backpage) knowingly engaged in any transactions
12   they knew to involve criminal property” (ECF No. 112, at 13),
13   this is plainly incorrect. When read in conjunction with the
14   allegations about the Backpage Operators’ knowledge and
15   promotion across the entirety of the Backpage platform, the
16   money laundering allegations are sufficiently stated. See FACMC
17   ¶¶ 126,138-140.
18         G.    The FACMC Sufficiently Alleges a Substantial
                 Connection Between Defendant Assets and the Subject
19               Offenses
20          In two sentences of argument at the close of their brief,
21   claimants argue that the government has failed to allege
22   specific facts to suggest that it can show a substantial
23   connection between the defendant assets and the purported
24   offenses. See ECF No. 112, at 16. This terse argument is belied
25   by the extensive allegations discussed above.
26
27
28

                                         20
     Case 2:18-cv-08420-RGK-PJW Document 141 Filed 08/21/20 Page 26 of 26 Page ID
                                      #:1282


1    IV.   CONCLUSION
2          For the reasons set forth above, the government
3    respectfully requests that claimants’ motion to dismiss be
4    denied.
5
6                                       Respectfully submitted,
7    DATED: August 21, 2020             NICOLA T. HANNA
                                        United States Attorney
8                                       BRANDON D. FOX
                                        Assistant United States Attorney
9                                       Chief, Criminal Division
                                        STEVEN R. WELK
10                                      Assistant United States Attorney
                                        Chief, Asset Forfeiture Section
11
12
                                         _/s/_________
13                                      DAN G. BOYLE
                                        Assistant United States Attorney
14
                                        Attorneys for Plaintiff
15                                      UNITED STATES OF AMERICA
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         21
